OPINION HERNANDEZ, Judge. This appeal arises out of a rear end collision which occurred in Albuquerque on Menaul Boulevard near the intersection with Louisiana Boulevard. The trial was before a jury and the defendants were granted judgment upon the verdict. Immediately preceding the collision, the plaintiff had made a left-hand turn from Louisiana Boulevard east onto Menaul Boulevard, a major thoroughfare with three moving lanes in each direction separated by a median divider. The defendant, Janice Butscher, driving a vehicle owned by her father, Henry Butscher, was directly behind the plaintiff before commencing the turn and after completing it. The plaintiff was in the center lane after completing the turn. Ms. Butscher followed directly behind the plaintiff. The collision occurred approximately 40 feet east of the intersection. A garbage truck directly in front of plaintiff came to a stop, indicating with its turn signal an intention to turn right. The plaintiff stopped, but Ms. Butscher was unable to stop and her vehicle struck plaintiff’s vehicle in the rear. Plaintiff’s first point of error is divided in three parts. Part 1-A, which is dispositive of this appeal, has two parts: the first is that the trial court erred in denying plaintiff’s motion for a directed verdict on the issue of contributory negligence. The determination of this question must be made in light of the following rule: “Ordinarily, contributory negligence is a question of fact for the trier of facts and not one of law. [Citations omitted] The question of contributory negligence properly becomes one of law only when reasonable minds cannot differ on the question and readily reach the conclusion that plaintiff’s conduct falls below the standard to which he should have conformed for his own protection and that plaintiff’s negligent conduct proximately contributed with that of defendant in causing the injury.” Stewart v. Barnes, 80 N.M. 102, 451 P.2d 1006 (Ct.App.1969). The trial court, by giving the following part of its instruction No. 2 and part of instruction No. 17, .limited the issue of contributory negligence to the manner in which plaintiff completed the turn from Louisiana Boulevard onto Menaul Boulevard: “No. 2. The defendants deny the plaintiff’s claims and assert the following affirmative defense: That the plaintiff was contributorily negligent in that she made an improper turn by failing to enter the proper lane of traffic on Menaul.” “No. 17. There was [sic] in force in the state at the time of the occurrence in question certain statutes which provided that: ‘3. At any intersection where traffic is restricted to one (1) direction or [sic] one (1) or more of the roadways, the driver of a vehicle intending to turn left at any such intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle and after entering the intersection the left turn shall be made so as to leave the intersection, as nearly as practicable, in the left-hand lane lawfully available to traffic moving in such direction upon the roadway being entered. If you find from the evidence that any of the parties conducted themselves in violation of one or more of these statutes, you are instructed that such conduct constituted negligence as a matter of law.” This part of instruction No. 17 repeats § 64-18-21(D), N.M.S.A.1953 (2d Repl.Vol. 9, pt. 2). We note at the outset that the accident did not occur in the intersection but approximately 40 feet east of it. An intersection is defined as that area occupied by two streets where they cross one another; that is, it is the space common to both streets. In seeking to determine what § 64-18-21(D), supra, was intended to accomplish, we must keep in mind that this section applies to signalized intersections as well as to intersections having no stop signs and to those having two or four. It also applies to streets having one or more lanes or roadways in each direction.  Supposing the intersection of two streets, X which runs east and west and Y which runs north and south, each street having two moving lanes in each direction and a four-way stop; the statute was intended to avoid a collision between a vehicle making a left hand turn to the north from the westerly portion of X onto Y and a vehicle simultaneously making a right turn to the north from the easterly portion of X onto Y; and also to avoid a collision between a vehicle making a left turn to the north from the easterly portion of X onto Y and a vehicle proceeding north in the right-hand lane of Y across the same intersection. Various other situations can be imagined, but it is obvious that the statute was not intended to avoid a collision between two vehicles such as in this situation, where both are making a left turn, one following the other. Furthermore, assuming that plaintiff had violated § 64-18-21(D), supra, by turning into the center lane rather than the left lane, this action did not contribute to the collision which subsequently occurred. The plaintiff had completed her turn and the accident occurred 40 feet beyond the intersection. This section was not applicable in this situation.  Janice Butscher testified that the plaintiff was traveling between 10 and 15 miles per hour in front of her and that she was traveling approximately 10 miles per hour. She further testified that she saw the garbage truck in front of plaintiff and that when she saw the brake lights of plaintiff’s vehicle come on, plaintiff’s vehicle was still moving. She described the manner in which plaintiff stopped as sudden. Section 64-18-17(A) provides: “The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.” That is, the driver of a following vehicle must control his speed and distance from the vehicle ahead so as to avoid colliding with it if the lead vehicle should make a sudden stop. Apato v. Be Mac Transport Company, 7 Ill.App.3d 1099, 288 N.E.2d 683 (1972); Copeland v. Greyhound Corporation, 337 F.2d 822 (5th Cir. 1964).  Applying this rule to the instant situation, the plaintiff’s principal duty was to keep a lookout ahead and this she fulfilled. She did not collide with the garbage truck in front of her even though it made an unexpected stop, (unexpected in that a vehicle intending to make a right turn should make it from the right lane). There was no evidence that plaintiff was guilty of negligence proximately contributing to the accident and the trial court erred in not granting her motion for a directed verdict on this issue of contributory negligence. The second part of plaintiff’s point I—A was that the trial court erred by giving instructions 2, 8, 12, 15, and 17, which pertained to plaintiff’s duty of care. The pertinent parts of these instructions are as follows: “No. 2. The defendants deny the plaintiff’s claims and assert the following affirmative defense: That the plaintiff was contributorily negligent in that she made an improper turn by failing to enter the proper lane of traffic on Menaul. “No. 8. It was the duty of the plaintiff, before and at the time of the occurrence to use ordinary care for her own safety. “No. 12. When I use the expression ‘contributory negligence,’ I mean negligence on the part of the plaintiff that proximately contributed to cause the alleged damages of which plaintiff complains. “No. 15. In determining the issues of negligence and contributory negligence, you are not to consider whether the plaintiff was more or less negligent than the defendant. New Mexico law does not permit you to compare negligence. “The plaintiff cannot recover if he was negligent and that negligence was a proximate cause of the accident and alleged injuries, even though you believe that the defendant may have been more negligent.” The pertinent part of instruction No. 17 is set out above.  It is our opinion that these instructions were erroneous. As we just stated, there was no evidence adduced showing any negligence on the part of the plaintiff; consequently the issue of contributory negligence should not have been submitted to the jury. See State v. Atchison, Topeka and Santa Fe Railway Co., 76 N.M. 587, 417 P.2d 68 (1966). We believe it necessary for the guidance of the trial court on the re-trial of this case to comment upon some of plaintiff’s other points of error. Plaintiff’s point I-C is without merit because the matter was adequately covered by the trial court’s instruction No. 17, paragraphs one and two. Flanary v. Transport Trucking Stop, 78 N.M. 797, 438 P.2d 637 (Ct.App.1968). Point II-A is likewise without merit because there was no evidence of a pre-existing condition that was aggravated by the collision of June 1, 1970. Plaintiff’s point II-B is well taken: this instruction was repetitious of instruction No. 20 and unduly emphasized the burden of proving damages. Terry v. Biswell, 66 N.M. 201, 345 P.2d 217 (1959). As to that part of plaintiff’s point III concerning the trial court’s refusal to admit plaintiff’s exhibit 25 (a tabulation of the time that she lost from work and the hourly rate of pay she would have received), there was no abuse of discretion. However, the trial court did err in refusing to instruct the jury as to the loss of past earnings and the present cash value of earnings reasonably certain to be lost in the future. See N.M.U.J.I.Civ. 14.7. The judgment of the trial court is reversed and the cause remanded for a new trial. LOPEZ, J., concurs.